DETAILED ACTION
Due to an error involving missing claim rejections, the previous Office Action of 9/29/2021 is withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-7, 11, 12, 15, 16 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zou et al. (US Patent Application Publication No. 2020/0152693) (“Zou”).
Regarding Claim 1, Zou teaches a semiconductor light emitting device, comprising: at least one light emitting structure on a substrate (see Figure 6, note 4 instances of LED structures on substrate 216 – note the Zou is presented upside down relative to the Figures of the present Application, however the structures are the same and light emission is in the same relative 

    PNG
    media_image1.png
    238
    532
    media_image1.png
    Greyscale

Regarding Claim 5, Zou further teaches the second semiconductor pattern includes a first portion distal to the substrate in the vertical direction (Figure 6, item 110) and a second portion proximate to the substrate in the vertical direction (Figure 6, upper section of 111), the first portion having a first width in a horizontal direction substantially parallel to the upper surface of the substrate and the second portion having a second width in the horizontal direction that is less than the first width (note funnel shape of structure constantly decreases width toward the substrate, meeting this limitation), the second electrode contacts a sidewall of the first portion of the second semiconductor pattern, and the second electrode does not 
Regarding Claim 6, Zou further teaches the second electrode (Figure 6, item 108) includes a first portion and a second portion, the first portion contacts a sidewall of the second semiconductor pattern, and the second portion extends away from the first portion in a horizontal direction substantially parallel to the upper surface of the substrate (see shape of item 108, note horizontal portion between LEDs that connects the LEDs to each other and vertical portions that go up sidewalls of LEDs).
Regarding Claim 7, Zou further teaches a first contact plug (Figure 6, item 106) on the substrate, the first contact plug contacting a the first electrode (see Figure 6 and 106+114); and a second contact plug (Figure 6, item 105) on the substrate, the second contact plug contacting the second electrode (Figure 6, item 105+108).
Regarding Claim 11, Zou further teaches the substrate includes a driver integrated circuit (IC) therein (¶0056).
Regarding Claim 12, Zou teaches light emitting structures spaced apart from each other on a substrate (see Figure 6, note 4 instances of LED structures on substrate 216 – note the Zou is presented upside down relative to the Figures of the present Application, however the structures are the same and light emission is in the same relative direction), each of the light emitting structures including a first semiconductor pattern (Figure 6, item 113), an active pattern (Figure 6, item 112), and a second semiconductor pattern (Figure 6, item 110+111) sequentially stacked in a vertical direction substantially perpendicular to an upper surface of the substrate; first electrodes (Figure 6, item 114) contacting a substrate-facing surface of the first semiconductor pattern of each of the light emitting structures; and second electrodes (Figure 6, items 108) at least partially surrounding and contacting a sidewall of the second semiconductor 
Regarding Claim 15, Zou further teaches the second semiconductor pattern of each light emitting device includes a first portion distal to the substrate in the vertical direction (Figure 6, item 110) and a second portion proximate to the substrate in the vertical direction (Figure 6, upper section of 111), the first portion having a first width in a horizontal direction substantially parallel to the upper surface of the substrate and the second portion having a second width in the horizontal direction that is less than the first width (note funnel shape of structure constantly decreases width toward the substrate, meeting this limitation), each of the second electrodes contacts a corresponding sidewall of the first portion of the second semiconductor pattern, and does not contact a corresponding sidewall of the second portion of the second semiconductor pattern (see relationship of 108 to identified sections of 111 and 110 in Figure 6).
Regarding Claim 16, Zou further teaches first contact plugs (Figure 6, item 106) on the substrate, each first contact plug contacting a corresponding one of the first electrodes (see Figure 6 and 106+114); and second contact plugs (Figure 6, item 105) on the substrate, each second contact plug contacting a corresponding one of the second electrodes (Figure 6, item 105+108).
Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Zou as applied to Claim 1 above, and further in view of Lai et al. (US Patent Application Publication No. 2020/0075805) (“Lai”).
Regarding Claim 2, Zou teaches Claim 1 as indicated above. Zou does not specifically teach the second electrode extends around at least a part of a substrate-facing surface of the first electrode such that the second electrode at least partially overlaps a portion of the first 
Regarding Claim 3, Lai further teaches an insulation pattern (Figure 1A, item 160) between the second electrode and sidewalls of the active pattern (see 150, 160, and 130), the first semiconductor pattern (see 150, 160, and 110), and the first electrode, wherein the insulation pattern contacts the second electrode and the sidewalls of the active pattern, the first semiconductor pattern, and the first electrode (see Figure 1A).
Regarding Claim 4, Lai further teaches the insulation pattern contacts a sidewall of a portion of the second semiconductor pattern that is proximate to the substrate in the vertical direction (see Figure 1A, item 160 touching 120 – note 1A is depicted upside down to the figures of the present application, Figure 8 of Lai depicts the identical orientation with substrate included).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zou as applied to Claim 1 above, and further in view of Iguchi et al. (US Patent Application Publication No. 2019/0267357) (“Iguchi”).
Regarding Claim 8, Zou teaches Claim 1 as indicated above. Zou further teaches a conductive division pattern (Figure 6, item 104) on the second portion of the second electrode, the conductive division pattern being electrically connected to the second portion of the second 
Regarding Claim 9, Zou further teaches the at least one light emitting structure includes a plurality of light emitting structures spaced apart from each other in the horizontal direction (see Figure 6, note 4 LED structures depicted), and the second portion of the second electrode electrically connects the first portion of the second electrode that contacts the sidewalls of the second semiconductor patterns (see Figure 6, note locations of 108 depicted).
Regarding Claim 10, Iguchi further teaches the photo-conversion patterns on the second semiconductor patterns of the plurality of light emitting structures are spaced apart from each other by the conductive division pattern (see Figure 1, item 24), and each of the photo-conversion patterns independently converts light from the light emitting structure into a red light, a green light, or a blue light (¶0069).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zou as applied to Claim 12 above, and further in view of Lai.
Regarding Claim 13, Zou does not specifically teach the second electrode extends around at least a part of a substrate-facing surface of the first electrode such that the second electrode at least partially overlaps a portion of the first semiconductor pattern in the vertical direction.  However, Lai teaches a micro LED structure (Figure 1A) where there second electrode 
Regarding Claim 14, Lai further teaches an insulation pattern (Figure 1A, item 160) between the second electrode and sidewalls of the active pattern (see 150, 160, and 130), the first semiconductor pattern (see 150, 160, and 110), and the first electrode, wherein the insulation pattern contacts the second electrode and the sidewalls of the active pattern, the first semiconductor pattern, and the first electrode (see Figure 1A).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zou as applied to Claim 12 above, and further in view of Iguchi.
Regarding Claim 17, Zou teaches Claim 12 as indicated above. Zou does not specifically teach photo-conversion patterns on respective second semiconductor patterns of the light emitting structures; and a conductive division pattern surrounding the photo-conversion patterns, the conductive division pattern being electrically connected to the second electrodes.  However, However, Iguchi teaches including a photo-conversion pattern (Figure 1, item 21+24+22+23) over the second semiconductor pattern (Figure 1, item 11) in a micro LED array (see Figure 1) with conductive barriers between the photo-conversion section (Figure 1, item 24, ¶0089) connected to lower electrode sections (Figure 1, item 56).  It would have been obvious to a person having ordinary skill in the art at the time of effective filing to use the photo-conversion layer of Iguchi in the device of Zou, as Iguchi teaches the photo-conversion layer .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zou in view of Iguchi.
Regarding Claim 18, Zou teaches light emitting structures spaced apart from each other on a drive IC substrate (see Figure 6, note 4 instances of LED structures on substrate 216 – note the Zou is presented upside down relative to the Figures of the present Application, however the structures are the same and light emission is in the same relative direction), each of the light emitting structures including a first semiconductor pattern (Figure 6, item 113), an active pattern (Figure 6, item 112), and a second semiconductor pattern (Figure 6, item 110+111) sequentially stacked in a vertical direction substantially perpendicular to an upper surface of the substrate; first electrodes (Figure 6, item 114) contacting a drive IC substrate-facing surface of the first semiconductor pattern of each of the light emitting structures; and second electrodes (Figure 6, items 108) respectively surrounding and contacting a sidewall of the second semiconductor pattern of each of the light emitting structures, first contact plugs (Figure 6, item 106) on the drive IC substrate, each first contact plug contacting a corresponding one of the first electrodes (see Figure 6 and 106+114); and second contact plugs (Figure 6, item 105) on the drive IC substrate, each second contact plug contacting a corresponding one of the second electrodes (Figure 6, item 105+108), wherein the second electrodes extend in a horizontal direction substantially parallel to the upper surface of the substrate to be connected with each other (see Figure 6, note shape of item 108).
Zou does not specifically teach photo-conversion patterns on respective second semiconductor patterns of the light emitting structures; and a conductive division pattern surrounding the photo-conversion patterns, the conductive division pattern being electrically connected to the second electrodes.  However, However, Iguchi teaches including a photo-.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zou in view of Iguchi as applied to Claim 18 above, and further in view of Lai.
Regarding Claim 19, Zou in view of Iguchi teaches Claim 18 as indicated above. Zou as modified does not specifically teach the second electrode extends around at least a part of a substrate-facing surface of the first electrode such that the second electrode at least partially overlaps a portion of the first semiconductor pattern in the vertical direction.  However, Lai teaches a micro LED structure (Figure 1A) where there second electrode (Figure 1A, item 150) extends around the side of the LED to contact the second semiconductor pattern (see Figure 1A, note 150 contacts 120) while overlapping the first semiconductor pattern (see Figure 1A, note 150 overlaps 110).  It would have been obvious to a person having ordinary skill in the art at the time of effective filing to use the extended side electrode pattern of Lai in the device of Zou as modified, as Lai teaches this allows for easier manufacturing processes to be used with a relatively large light emitting area and also a large jointing area to further connect the LED to additional elements (¶0022).
Regarding Claim 20, Lai further teaches an insulation pattern (Figure 1A, item 160) between the second electrode and sidewalls of the active pattern (see 150, 160, and 130), the .
Conclusion














The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Iguchi et al. (US Patent Application Publication No. 2019/0273179)
Li et al. (US Patent No. 10,879,217)
Nitta (US Patent Application Publication No. 2012/0326118)
Zhang et al. (US Patent Application Publication No. 2017/0069609)















Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534.  The examiner can normally be reached on M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


MARK W. TORNOW
Primary Examiner
Art Unit 2891


/MARK W TORNOW/Primary Examiner, Art Unit 2891